DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status
2. 	This action is responsive to the request for continued examination application filed on 8/5/2022. Claims 1-3, 5-10, 12-13, 16-24 are presented for examination. Claims 4, 14 and 15 have been cancelled. Claims 22-24 are newly added claims.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2022 has been entered.

Response to Arguments
4.	Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive. 
On page 13 of Applicant’s Remarks, Applicant stated that “During the interview, Applicant understood the Examiner to agree, in concept, that the cited references, alone or in combination, do not disclose, teach, or suggest at least the above recited features of new claim 24. Specifically, the Applicant understood the Examiner to agree that none of the cited references, disclose, teach, or suggest, “determining ... a first relative velocity between the first and second points at the first time without  determining an absolute velocity of the first and second points at the first time” and “determining ... a second relative velocity between the first and second points at the second time without determining an absolute velocity of the first and second points at the second time,” as recited by new claim 24.
However, it is noted that during the interview on June 8, 2022, Examiner indicated that the new claim 24 (claim 23 of the proposed amendment for the interview) raise new issue and require further search and consideration (see Interview summary (PTO-413)). Therefore, after carefully considering new claim 24, the reference of Molchanov still teaches the claim 24 as set forth in the rejection.  More specifically,  Molchanov teaches determining, based on the first reflections (Fig. 16, par [0124-0126], items 7, thumb motion forward) (par [0039], [0045], [0057] and [0088], receives reflection from moving objects such as thumb and index finger), a first relative velocity between the first (thumb) and second (index finger) points at the first time (Fig. 16, par [0124-0126], items 7 shows an example of thumb moving forward and [0089] discloses that “from the points range Doppler data 510, location and velocity data 512 is determined. The location and velocity data 512 can be represented as 4 dimensional vectors for each moving point (e.g., x, y, z and velocity), also see [0088 and 0090]) without determining an absolute velocity (Fig. 16, par [0124-0126], does not determining an absolute velocity) of the first (thumb) and second (index finger) points at the first time; and determining, based on the second reflections (par [0039, [0045], [0057], [0088], reflection of radar field of moving object such as thumb and index finger) (Fig. 16, par [00124-0126], items 7, thumb moving backward), a second relative velocity between the first and second points at the second time ([0045], [0088-0090], and [0124-0126], velocity between objects such as thumb and index fingers) (Fig. 16, par [00124-0126], items 7, thumb motion backward) without determining an absolute velocity (Fig. 16, par [0124-0126], does not determining an absolute velocity) of the first (thumb) and second (index finger) points at the second time.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molchanov et al. (US 2016/0259037 A1; hereinafter Molchanov).

Regarding claim 24, Molchanov (Figs. 1, 9, 16) disclose a computer-implemented method for gesture recognition, the computer-implemented method comprising: 
receiving first reflections of a radar field off first and second points (e.g., thumb and index finger where points are located; [0126] discloses the radar system senses the hand as a non-rigid object and hence reports multiple points for it) of a single non-rigid target at a first time ([0039] discloses that “based on the micro-Doppler effect, velocities of different parts of a hand can be measured due to the hand behaving like a non-rigid object. The reflections of the radar signal by different parts of the hand can be localized in space and their parameters estimated for gesture recognition and see Fig. 16, paragraphs [0124-0126] shows an example of items 7 where thumb motions forward), the single non-rigid target having multiple dynamic components, the first and second points being on respective dynamic components of the multiple dynamic components (e.g., a hand behaving like non-rigid object having multiple dynamic components; see [0057] discloses that “transmits a modulated wave, receives reflections from objects and compares the modulated transmitted and received waves to determine the dynamics of the objects that are moving), and the first and second points moving relative to one another within the radar field (Fig. 16, par [0124-0126], items 7 and 8, show an example of thumb motion forward and backward within the radar field. Thus, the thumb and index finger where the points are located moving relative each other); 
determining, based on the first reflections (Fig. 16, par [0124-0126], items 7, thumb motion forward) (par [0039], [0045], [0057] and [0088], receives reflection from moving objects such as thumb and index finger), a first relative velocity between the first (thumb) and second (index finger) points at the first time (Fig. 16, par [0124-0126], items 7 shows an example of thumb moving forward and [0089] discloses that “from the points range Doppler data 510, location and velocity data 512 is determined. The location and velocity data 512 can be represented as 4 dimensional vectors for each moving point (e.g., x, y, z and velocity), also see [0088 and 0090]) without determining an absolute velocity (Fig. 16, par [0124-0126], does not determining an absolute velocity) of the first (thumb) and second (index finger) points at the first time; 
receiving second reflections (Fig. 16, par [0124-0126], items 7, show and an example of thumb motion moving backward and par [0039], [0045], [0057] and [0088], receives reflection from moving objects such as thumb and index finger) of the radar field off the first and second points at a second time (e.g., thumb and index finger where points are located; [0126] discloses the radar system senses the hand as a non-rigid object and hence reports multiple points for it Fig. 16, par [0124-0126], items 7 shows an example of thumb moving backward);
determining, based on the second reflections (par [0039, [0045], [0057], [0088], reflection of radar field of moving object such as thumb and index finger) (Fig. 16, par [00124-0126], items 7, thumb moving backward), a second relative velocity between the first and second points at the second time ([0045], [0088-0090], and [0124-0126], velocity between objects such as thumb and index fingers) (Fig. 16, par [00124-0126], items 7, thumb motion backward) without determining an absolute velocity (Fig. 16, par [0124-0126], does not determining an absolute velocity) of the first (thumb) and second (index finger) points at the second time; and 
determining, based on the first and second relative velocities ([0045], [0086 and 0088-0090], velocity between moving objects such as thumb and index finger), a gesture performed by the single non-rigid target (Fig. 16, par [0124-0126], items 7 and 8, gesture performed by a single hand). 

Allowable Subject Matter
8.	Claims 1-3, 5-10, 12-13 and 16-23 are allowed.
9.	The following is an examiner’s statement of reasons for allowance:
	The Applicant has incorporated the allowable subject matter of the objected dependent claim 4 into independent claim 1, and the allowable subject matter of the objected dependent claim 15 into independent claim 12.
The prior of records, either alone or combination do not teach the claimed limitations “the first and second points corresponding to first and second Doppler centroids, respectively, the first and second Doppler centroids having higher energies than Doppler centroids corresponding to another point of the single non-rigid target” in combination with the remaining limitations recited in independent claims 1 and 12.

Claim 12 is allowed for the same reason as claim 1.
Claims 2-3, 5-10, 13, and 16-23 are allowed as being depend upon base claims 1 and 12.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889. The examiner can normally be reached M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D. NGUYEN can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGAN T. PHAM-LU/Examiner, Art Unit 2691  

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691